Eminent domain, wartime ceiling price. Opinion 113 C. Cls. 244, holding that wartime ceiling price was not the proper measure of just compensation for a quantity of pepper, a nonperishable commodity, requisitioned.
The judgment of the Court of Claims was reversed March 27,1950 (339 U. S. 121), and the cause remanded with directions to enter an appropriate judgment based on the maximum ceiling price of the pepper at the time it was taken.
In accordance with the mandate of the Supreme Court the following order was entered:
This case comes before the Court on the mandate of the Supreme Court of the United States; and it appearing that on April 4, 1949, the Court of Claims filed special findings of fact, a conclusion of law entering judgment for plaintiffs, and an opinion holding that plaintiffs were entitled so to recover; and it further appearing that on May 11,1950, the mandate and decision of said Supreme Court were filed remanding the case to this Court “with directions to enter an appropriate judgment based on the maximum ceiling price of the pepper at the time it was taken,” now, therefore,
In conformity with the decision and mandate of the Supreme Court, the judgment heretofore entered on April 4, 1949, is withdrawn, and judgment is now entered for plaintiffs in the sum of fifty thousand two hundred sixty-six dollars and seventy-six cents ($50,-266.76), plus compensation for delay in payment computed on that amount at four (4) percent per annum from May 26,1944, to November 27,1945, less the amount paid plaintiffs on November 27,1945, of twenty-six thousand four hundred four dollars and fourteen cents ($26,404.14).
From the amount awarded the lien of plaintiff Irving: Trust Company shall first be satisfied, and the balance shall be paid to the distributees of the Commodities
*884Trading Corporation in accordance with, their respective interests as follows:
William T. Hunter — 385/11,OOOths.
Davis S. Hunter — 473/11,OOOths.
Euth H. Colby — 473/11,OOOths.
Alice D. Hunter — 473/11,OOOths.
Elizabeth H. Stevenson — 473/11,OOOths.
Marion H. Shutt — 473/11,OOOths.
Frederick D. Trismen — 1374%/11,OOOths.
Edward L. Blackman — 1375%/U,OOOths.
William T. Hunter, Earl A. Darr, and Philip Gillett Cole, Jr., as Successor Trustees under Declaration of Trust for Katharine Pyle Cole, dated 12/5/36— 550/11,OOOths.
William T. Hunter, Earl A. Darr, and Philip Gillett Cole, Jr., as Successor Trustees under Declaration of Trust for Katharine Cole (Jr.) dated 12/5/36— 550/11,000th.
William T. Hunter, Earl A. Darr, and Philip Gillett Cole, Jr., as Successor Trustees under Declaration of Trust for Philip Gillett Cole, Jr., dated 12/5/36— 550/11,OOOths.
William T. Hunter, Earl A. Darr, and Philip Gillett Cole, Jr., as Successor Trustees under Declaration of Trust for Jane Eulon Cole, dated 12/5/36— 550/11,OOOths.
William T. Hunter, Philip Gillett Cole, Jr., and Dwight M. Mills as Trustees of Trust created under Paragraph 12 of the Last Will and Testament of Philip Gillett Cole, Deceased — 3300/11,OOOths.
The findings of fact and opinion filed April 4, 1949, will stand.